         Case 1:18-cv-05920-KPF Document 96 Filed 01/27/21 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    VLADIMIR JEANTY,
                                                                   18 Civ. 5920 (KPF)
                               Plaintiff,

                            -v.-                              FINDINGS OF FACT AND
                                                              CONCLUSIONS OF LAW
    CITY OF NEW YORK, et al.,

                               Defendants.

KATHERINE POLK FAILLA, District Judge:

        Plaintiff Vladimir Jeanty — who initially brought this action pro se, but

more recently has received the assistance of pro bono counsel 1 — seeks redress

for the unconstitutional actions of one or more municipal employees. After

Defendants conceded partial liability, the Court held a one-day bench trial on

July 27, 2020, to resolve the issue of damages. This Opinion constitutes the

Court’s Findings of Fact and Conclusions of Law pursuant to Federal Rule of

Civil Procedure 52.

                                   PROCEDURAL HISTORY

        On June 29, 2018, Plaintiff filed suit against the City of New York (the

“City”) and various employees of the New York City Taxi and Limousine

Commission (the “TLC”) (collectively, “Defendants”), alleging that the TLC had

refused to process his timely-filed application for renewal of his For-Hire

Vehicle (“FHV”) license, and in so doing had violated the Due Process and




1       The Court takes this opportunity to extend its thanks to the team of attorneys from the
        Vinson & Elkins firm for their excellent work on this case.
        Case 1:18-cv-05920-KPF Document 96 Filed 01/27/21 Page 2 of 21




Equal Protection Clauses of the Fourteenth Amendment to the United States

Constitution.

      On June 3, 2019, the Court dismissed Plaintiff’s First Amended

Complaint, but granted Plaintiff leave to amend his equal protection claim. See

Jeanty v. City of New York, No. 18 Civ. 5920 (KPF), 2019 WL 2343008, at *11

(S.D.N.Y. June 3, 2019) (“Jeanty I”). Plaintiff filed his Second Amended

Complaint on June 28, 2019. (Dkt. #48).

      On April 27, 2020, after months of negotiations and the introduction of

new counsel, Plaintiff and Defendants jointly submitted a Stipulation as to

Liability and Proposed Order in which the City admitted (i) liability as to

Plaintiff’s claim for violation of his constitutional rights under the Equal

Protection Clause of the Fourteenth Amendment, and (ii) the City’s municipal

liability for violation of Plaintiff’s constitutional rights under 42 U.S.C § 1983.

(See Dkt. #79). For his part, Plaintiff agreed to voluntarily dismiss with

prejudice (i) all claims against the individual TLC Defendants, and (ii) his

claims for negligence and negligent infliction of emotional distress against all

Defendants. (See id.). On April 29, 2020, the Court entered an Order:

(i) dismissing with prejudice all claims against the individual Defendants;

(ii) dismissing with prejudice Plaintiff’s claims for negligence and negligent

infliction of emotional distress; and (iii) pronouncing Defendant City of New

York (a) liable to Plaintiff for the violation of Plaintiff’s constitutional rights

under the Equal Protection Clause of the Fourteenth Amendment in an amount

to be determined at trial and (b) liable as a municipality for violation of

                                           2
       Case 1:18-cv-05920-KPF Document 96 Filed 01/27/21 Page 3 of 21




Plaintiff’s constitutional rights under 42 U.S.C § 1983 in an amount to be

determined at trial. (See Dkt. #80). 2

      On July 27, 2020, the Court held a bench trial to determine the amount

of damages owed to Plaintiff, and now it renders its decision. After considering

the parties’ pre- and post-trial submissions and the evidence developed at trial,

the Court concludes that Plaintiff is entitled to compensatory damages for

economic losses in the amount of $20,681.10, compensatory damages for

emotional distress in the amount of $35,000.00, and prejudgment interest on

his economic damages.

                                  FINDINGS OF FACT 3

A.    Plaintiff’s Work History

      From April 2014 through July 2017, Plaintiff primarily worked as a

commercial truck driver for Allied Building Products, Inc. (“Allied”). (Tr. 48:10-

22, 52:24-53:7). Plaintiff generally worked sixty hours per week at Allied from

April through the end of November each year. (Id. at 48:13-25). Plaintiff

stopped working at Allied in July 2017 due to a medical condition. (Id. at 32:1-

5, 52:24-53:7).




2     One practical effect of the Court’s Order was to render the City the only defendant at
      trial. References in this Opinion to “Defendant” refer to the City alone.
3     The Court relied on several documents in drafting this Order, including the transcript of
      the trial (“Tr.” (Dkt. #90)) and the exhibits that Plaintiff (“Pl. Ex.”) and Defendant (“Def.
      Ex.”) introduced during that trial; the Stipulation as to Liability (“Stipulation” (Dkt. 79-
      1)); Plaintiff’s Proposed Findings of Fact and Conclusions of Law (“Pl. FFCL” (Dkt. #94));
      and Defendant’s Proposed Findings of Fact and Conclusions of Law (“Def. FFCL” (Dkt.
      #95)).

                                               3
       Case 1:18-cv-05920-KPF Document 96 Filed 01/27/21 Page 4 of 21




      Plaintiff held an FHV license issued by the TLC from late August 2015 to

late August 2016 and from April 2017 through the end of 2018. (Tr. 20:25,

56:5-25). To supplement his Allied wages, Plaintiff worked part time as an FHV

driver from April 2016 to late August 2016 and from April through July 2017.

(Id. at 31:9-13; 49:23-50:15, 52:17-53:7). After leaving Allied, Plaintiff worked

full time as an FHV driver from July 2017 through the end of 2018. (Id. at

32:1-5, 53:2-10, 56:23-25). Plaintiff ceased work as an FHV driver after 2018

due to injuries sustained in a vehicle accident. (Id. at 19:4-15, 33:11-14,

56:23-25).

      From December 2016 to April 2017, Plaintiff neither worked as a

commercial driver for Allied nor drove an FHV, due to the expiration of his FHV

license. (Tr. 64:21-24). Plaintiff did not seek alternate employment besides

working for Allied and driving an FHV during this period. (Id. at 63:10-12).

B.    Defendants’ Denial of Plaintiff’s FHV License Renewal Application

      This litigation stems from Plaintiff’s efforts to renew his FHV license. The

license was due to expire on August 25, 2016. (Pl. Ex. 1). In July 2016,

Plaintiff received a notice from the TLC informing Plaintiff of seven steps he

needed to take by August 24, 2016, in order to renew his license. (Id.).

Plaintiff completed these seven tasks by August 24, 2016. (Tr. 24:1-25). By

letter dated August 30, 2016, the TLC notified Plaintiff that his renewal

application could not be processed until he submitted a valid medical form and

completed a training course for FHV drivers. (Pl. Ex. 2; Tr. 26:17-21). This

latter requirement was not among the seven tasks listed in the original renewal


                                        4
       Case 1:18-cv-05920-KPF Document 96 Filed 01/27/21 Page 5 of 21




notice; years later, in the course of pretrial proceedings, the TLC ultimately

conceded that the requirement did not in fact apply to Plaintiff. (Pl. Ex. 1;

Tr. 27:9-12; Pl. FFCL 5; Stipulation 2). Between August 2016 and March 2017,

Plaintiff repeatedly contacted the TLC to attempt to resolve the issue and to

obtain a temporary sticker that would allow him to continue working as an

FHV driver in the interim. (Tr. 26:22-27:20).

      On March 24, 2017, the TLC notified Plaintiff that his license renewal

had been approved and that he could obtain a temporary extension sticker

from the TLC office for use until his new license arrived in the mail. (Pl. Ex. 3).

At the time of his notification, Plaintiff had not completed the FHV training

course that the TLC’s August 30, 2016 letter had said was required; indeed,

Plaintiff was in the middle of attending the course when he received the

notification. (Tr. 29:16-18). Defendant acknowledges that “the driver

education requirements set forth in Title 55, Sections 55-04(j) and (j)(2) of the

Rules of the City of New York (‘RCNY’) had been misapplied to Plaintiff thereby

preventing renewal of Plaintiff’s For-Hire Vehicle license from August 25, 2016

through March 24, 2017.” (Stipulation 2). As a result of this error, Plaintiff

was unable to work as an FHV driver from August 25, 2016, to April 2017. (Tr.

30:24-31:8, 56:5-19; Pl. Ex. 2-3).

C.    Plaintiff’s Personal and Financial Circumstances

      In 2016, Plaintiff earned $44,334 working for Allied. (Def. Ex. K,

JEANTY604). Plaintiff additionally earned $15,544 gross income, resulting in

$5,053 net profit, working part time as an FHV driver from April through


                                         5
        Case 1:18-cv-05920-KPF Document 96 Filed 01/27/21 Page 6 of 21




August of 2016. (Def. Ex. C, JEANTY026). In 2017, Plaintiff earned $15,974

from Allied. (Def. Ex. L, JEANTY611). The same year, he earned $40,836 gross

income, resulting in $14,636 net profit, driving an FHV part time from April to

July and full time from July through December. (Def. Ex. D, JEANTY032;

Tr. 52:17-53:10, 54:20-55:3). In 2018, Plaintiff worked full time as an FHV

driver and earned $102,229 gross income, resulting in $38,140 net profit.

(Def. Ex. E, JEANTY042; Tr. 55:21-56:4). During the years Plaintiff worked for

Allied, when he was seasonally laid off from December through March, he

received unemployment compensation and food stamps. (Tr. 50:18-52:10,

58:6-60:7).

      At trial, Plaintiff presented evidence that the erroneous withholding of his

FHV license had far-reaching consequences. One such consequence was

arguably positive: When Plaintiff was working, he received assistance both

from his sister and from hired providers in taking care of his sons. (Tr. 65:2-

67:1). From December 2016 to April 2017, when Plaintiff neither worked for

Allied nor drove an FHV due to his lack of license, he assumed all childcare

responsibilities. (Id. at 67:2-9).

      Other consequences were decidedly less beneficial. For that portion of

each year when Plaintiff was not employed by Allied, he lost health insurance

coverage for himself and his three sons. (Tr. 44:10-12). For the period

spanning December 2016 to April 2017, Plaintiff hoped to maintain insurance

coverage through the Consolidated Omnibus Budget Reconciliation Act, or

“COBRA.” (Id. at 44:12-15, 77:10-17). Due to lack of income from either Allied

                                        6
        Case 1:18-cv-05920-KPF Document 96 Filed 01/27/21 Page 7 of 21




or FHV work, Plaintiff was unable to do so and his coverage lapsed. (Id. at

44:15). He and his sons were thus reliant on going to the emergency room for

necessary care. (Id. at 44:20-21).

      From April 2016 to August 2016, Plaintiff leased a vehicle for use as an

FHV. (Tr. 73:12-14). From April 2017 to July 2017, Plaintiff used his personal

vehicle, a Dodge Durango, as an FHV. (Id. at 72:11-12, 73:15-17). Plaintiff’s

personal vehicle was repossessed in July 2017 due to his default on financing

payments. (Id. at 37:18-38:19; Pl. Ex. 7). Thereafter, Plaintiff rented a

Mercedes-Benz seven-passenger van for use as an FHV through Via, a

ridesharing provider. (Tr. 38:20-17; Pl. Ex. 8). From July 2017 to December

2018, Plaintiff paid a total of $19,790.23 in vehicle rental fees to Via. (Tr. 40:9-

15; Pl. Ex. 9).

      From 2012 to 2017, Plaintiff and his sons lived in East Meadow, New

York, in rental properties shared with Plaintiff’s sister and her family.

(Tr. 33:15-25). Due to Plaintiff’s lack of income from December 2016 to April

2017, Plaintiff was unable to pay his portion of the rent and household

expenses. (Id. at 34:8-11). As a result, Plaintiff, his sister, and their families

were subject to eviction proceedings in the fall of 2017 and ultimately ordered

to leave the East Meadow property in early 2018. (Id. at 34:17-35:12, 77:22-

25; Pl. Ex. 10). Plaintiff and his sons moved to an apartment in Ozone Park,

Queens. (Id. at 35:13-15). Plaintiff found Ozone Park to be a less salubrious

environment than East Meadow, due to safety concerns, ambient noise, and

rodents and bugs inside the apartment. (Id. at 35:16-36:14). Plaintiff’s sons

                                         7
       Case 1:18-cv-05920-KPF Document 96 Filed 01/27/21 Page 8 of 21




continued to attend school in the East Meadow School District, but even this

continuity came with a price, namely, an 80-minute bus ride each way. (Id. at

36:15-21).

                            CONCLUSIONS OF LAW

A.    Plaintiff Is Entitled to an Award of Compensatory Damages for Lost
      Wages and a Portion of Rental Vehicle Expenses

      42 U.S.C. § 1983 “creates a species of tort liability in favor of persons

who are deprived of rights, privileges, or immunities secured to them by the

Constitution.” Memphis Cmty. Sch. Dist. v. Stachura, 477 U.S. 299, 304 (1986)

(internal quotation marks omitted). “Accordingly, when § 1983 plaintiffs seek

damages for violations of constitutional rights, the level of damages is

ordinarily determined according to principles derived from the common law of

torts.” Id. (citing Smith v. Wade, 461 U.S. 30, 34 (1983); Carey v. Piphus, 435

U.S. 247, 257-58 (1978)); see also Amato v. City of Saratoga Springs, 170 F.3d

311, 317 (2d Cir. 1999) (“[T]he main purpose of a § 1983 claim is to

compensate individuals for injuries caused by the deprivation of constitutional

rights[.]”). See generally Francis v. City of New York, No. 15 Civ. 7997 (VSB)

(KHP), 2019 WL 8918743, at *6 (S.D.N.Y. Nov. 12, 2019), report and

recommendation adopted, 2020 WL 2792995 (S.D.N.Y. May 29, 2020). An

award of damages sustained by a plaintiff because of tortious conduct is

guided by the well-settled principle that “a tortfeasor should be required to put

his victim in the same economic position that he would have occupied had he

not been injured.” McCrann v. U.S. Lines, Inc., 803 F.2d 771, 773 (2d Cir.



                                        8
       Case 1:18-cv-05920-KPF Document 96 Filed 01/27/21 Page 9 of 21




1986). To that end, “a claimant must present evidence that provides the finder

of fact with a reasonable basis upon which to calculate the amount of damages.

He need not prove the amount of loss with mathematical precision; but the jury

is not allowed to base its award on speculation or guesswork.” Sir Speedy, Inc.

v. L & P Graphics, Inc., 957 F.2d 1033, 1038 (2d Cir. 1992).

      Plaintiff seeks $35,000 in compensatory damages for lost wages and

$19,000 in compensatory damages for vehicle rental costs paid to Via after

Plaintiff’s personal vehicle was repossessed in July 2017. (See Pl. FFCL 22).

For the reasons set forth below, the Court awards Plaintiff $15,745.13 for lost

wages and $4,935.97 for rental vehicle costs.

      1.     Lost Wages

      Plaintiff seeks $35,000 in compensatory damages as a result of lost

wages for the period of August 25, 2016, to March 27, 2017, when he was

without an FHV license due to the TLC’s error. (See Pl. FFCL 14-15). He

calculates this figure based on FHV income he earned during the

corresponding time periods in 2018, namely, January 1, 2018, to March 25,

2018, and August 27, 2018, to December 30, 2018. (See id. at 14). Because

“Defendant’s wrongful acts have … created uncertainty as to how much Mr.

Jeanty would have made during [the period when he was without an FHV

license],” Plaintiff believes that his income in 2018, “the first full year in which

Mr. Jeanty had his FHV license, … serves as the fairest metric to calculate his

damages for lost wages.” (Id. at 15). Defendant, in contrast, both disputes the

representativeness of Plaintiff’s 2018 income and argues that Plaintiff’s award


                                          9
       Case 1:18-cv-05920-KPF Document 96 Filed 01/27/21 Page 10 of 21




for lost wages should be reduced because Plaintiff failed to take reasonable

steps to mitigate his lost wages. (See Def. FFCL 6-8, 9-11). Basing its

calculations on Plaintiff’s 2016 and 2017 average monthly earnings as an FHV

driver, Defendant calculates that Plaintiff is entitled to no more than $8,107 as

compensation for lost wages. (See id. at 8). Defendant further asserts that

because Plaintiff admittedly “made no efforts to mitigate his damages, any

award must be appropriately reduced to reflect this failure.” (Id. at 11).

      The Court arrives at a position between those of the parties. First, the

Court determines that Plaintiff’s pre-tax net profit from driving an FHV, rather

than his gross income, is the proper reference point for determining his lost

wages. Had Plaintiff been able to work as an FHV driver during the seven-

month period from August 25, 2016, to March 27, 2017, he would have earned

additional income, but he also would have incurred additional expenses. In

each of 2016, 2017, and 2018, after deduction of FHV-related expenses,

Plaintiff’s net profit was approximately one-third of his gross earnings. (See

Def. Ex. C, JEANTY026; Def. Ex. D, JEANTY032; Def. Ex. E, JEANTY042).

Thus, awarding Plaintiff his lost gross income, as he requests, rather than his

lost net profit, would result in a windfall.

      Second, the Court analyzes separately the three months from August 25,

2016, through the end of November 2016, when Plaintiff primarily worked for

Allied, and the four months from December 2016 to the end of March 2017,

when Plaintiff’s income would have accrued solely from FHV driving. For the

first three months, the Court deems it appropriate to look to the months

                                         10
       Case 1:18-cv-05920-KPF Document 96 Filed 01/27/21 Page 11 of 21




immediately prior, i.e., April to August 2016. During this five-month period, as

stated above, Plaintiff earned $5,053 net profit. (See Def. Ex. C, JEANTY026;

Tr. 54:5-9). Reducing that figure proportionately, the Court calculates that

Plaintiff lost approximately $3,031.80 in net profits during the three months he

would have worked both at Allied and as an FHV driver. To calculate Plaintiff’s

lost wages for the four months of December 2016 through March 2017, the

Court looks to Plaintiff’s average monthly profit when Plaintiff worked full-time

as an FHV driver in 2018. Plaintiff’s net profit in 2018 was $38,140. (See Def.

Ex. E, JEANTY042). Reduced proportionately to a four-month period, Plaintiff’s

approximate lost wages would have been $12,713.33. In total, the Court

calculates that Plaintiff’s approximate lost wages from August 25, 2016, to

March 27, 2017, were $15,745.13.

      Third, the Court considers Defendant’s argument regarding Plaintiff’s

failure to mitigate his damages by searching for alternative employment during

the period he was without his FHV license.

             In New York, a party that “has been injured either in his
             person or his property by the wrongful act or default of
             another is under an obligatory duty to make a
             reasonable effort to minimize the damages liable to
             result from such injury,” and a failure to make such an
             effort will bar that party “from recovering for those
             additional damages which result from such failure.”

City of New York v. Fedex Ground Package Sys., Inc., 314 F.R.D. 348, 357

(S.D.N.Y. 2016) (quoting Ridgeview Partners, LLC v. Entwistle, 354 F. Supp. 2d

395, 402 (S.D.N.Y. 2005)). “While it is the plaintiff’s duty to mitigate, it is the

defendant who has the evidentiary burden of demonstrating at trial that a


                                         11
       Case 1:18-cv-05920-KPF Document 96 Filed 01/27/21 Page 12 of 21




plaintiff has failed to satisfy this duty.” Dailey v. Societe General, 108 F.3d

451, 456 (2d Cir. 1998). “This may be done by establishing [i] that suitable

work existed, and [ii] that the employee did not make reasonable efforts to

obtain it.” Id.

      At trial, Plaintiff acknowledged that he did not search for alternate

employment to replace FHV driving during the period of August 25, 2016, to

April 2017. (See Tr. 30:6-9, 60:8-62:17). Plaintiff explained that this was

because there was no realistic prospect of him obtaining alternate employment

that he considered a suitable substitute for FHV driving given the constraints

he faced, including his need for scheduling flexibility to accommodate his

childcare responsibilities and the short duration of the work sought, as limited

by his off-months from Allied. (See id. at 61:3-63:5). Plaintiff testified that he

also had difficulty in the past obtaining work due to his criminal history. (See

id. at 30:12-21). As a result of these factors, and expecting that the TLC’s error

would soon be corrected, Plaintiff focused his efforts on obtaining his renewed

FHV license, or at least a temporary extension sticker, as soon as possible.

(See id. at 26:22-27:24).

      Given these circumstances, the Court agrees with Plaintiff that

Defendant has not carried its burden to prove that Plaintiff failed to make a

reasonable effort to mitigate his damages. Defendant did not establish either

that suitable alternate work existed or that Plaintiff’s focus on renewing his

FHV license as soon as possible by following up regularly with the TLC was an

unreasonable course of conduct. Cf. Dailey, 108 F.3d at 456 (explaining that,

                                        12
       Case 1:18-cv-05920-KPF Document 96 Filed 01/27/21 Page 13 of 21




in the Title VII context, a “plaintiff does not have to endure extreme hardship to

meet her mitigation obligations. Rather, the obligation is one of reasonable

diligence.” (internal quotation marks omitted)). Accordingly, the Court

declines to reduce Plaintiff’s compensatory damages for failure to mitigate, and

awards Plaintiff $15,745.13 in lost wages.

      2.    Vehicle Payments

      Plaintiff also seeks $19,000 in damages to compensate for the cost of

leasing a vehicle for use as an FHV after his personal vehicle was repossessed

in July 2017. (See Pl. FFCL 22). Defendant responds that the appropriate

amount of damages is not the “full cost associated with leasing a vehicle,” but

instead “the difference between the cost of maintaining his personal vehicle and

the cost of leasing a replacement vehicle.” (Def. FFCL 9).

      “Tort defendants, including those sued under § 1983, are responsible for

the natural consequences of their actions.” Tsesarskaya v. City of New York,

843 F. Supp. 2d 446, 460 (S.D.N.Y. 2012) (internal quotation marks omitted)

(quoting Kerman v. City of New York, 374 F.3d 93, 126 (2d Cir. 2004)). “Thus,

an actor may be held liable for those consequences attributable to reasonably

foreseeable intervening forces, including the acts of third parties.” Id. Here,

although Plaintiff’s personal vehicle was repossessed several months after

Plaintiff’s FHV license was renewed on March 24, 2017, Plaintiff claims this

was the result of being “deprived of a significant source of income from August

25, 2016 to March 24, 2017,” and consequently falling behind on his financing

payments. (Pl. FFCL 9). Defendant does not dispute that the repossession of


                                       13
       Case 1:18-cv-05920-KPF Document 96 Filed 01/27/21 Page 14 of 21




Plaintiff’s personal vehicle due to his inability to make financing payments was

a reasonably foreseeable consequence of the improper withholding of his FHV

license. (See Def. FFCL 8-9). Nor does Defendant dispute the reasonableness

of Plaintiff requesting reimbursement for 17 months of rental fees. (See id.).

Instead, Defendant argues that the compensatory damages award should be

reduced in recognition both of what Plaintiff saved on personal vehicle

expenses during that same time period and of Plaintiff’s choice to lease a more

expensive vehicle. (See id.).

      To begin, the Court is skeptical of the degree to which the repossession of

Plaintiff’s vehicle is attributable to his lost income for the seven-month period

when the TLC improperly withheld his FHV license. Of course, the loss of

approximately $15,745 in wages during that period, as calculated above, is

significant. But the notice from Plaintiff’s dealer-lender states that, as of

June 25, 2017, he was already past due payment in the amount of $27,174.32.

(See Pl. Ex. 7). Dividing by his monthly payment rate of $873.78 (see Pl. Ex. 6),

this past due figure suggests that Plaintiff was overdue on 31 months of

payments. In other words, Plaintiff was in arrears for some time prior to the

events at issue in this case, and perhaps since as far back as November 2014.

Thus, while it may be the case that the withholding of his FHV license was the

but-for cause of the repossession of his vehicle, that can hardly be considered

the primary cause.

      With that in mind, the Court agrees with Defendant that Plaintiff’s

compensatory damages for rental fees should be reduced by what he would

                                        14
       Case 1:18-cv-05920-KPF Document 96 Filed 01/27/21 Page 15 of 21




have expended had he continued to possess his personal vehicle, as this net

amount, rather than the gross rental costs, constitutes Plaintiff’s true loss.

Plaintiff owed $873.78 monthly to maintain possession of his personal vehicle

(see Pl. Ex. 6, 7), payments which would have totaled $14,854.26 over the 17

months he instead rented a vehicle from Via. Subtracting this figure from the

$19,790.23 total rental fees Plaintiff paid to Via (see Tr. 40:9-14; Pl. Ex. 9),

Plaintiff’s damages from renting a vehicle rather than maintaining his own

vehicle were $4,935.97. The Court declines to reduce this figure further based

on Plaintiff’s choice of vehicle, as Defendant requests, because the Court

considers it reasonable for Plaintiff to have selected a vehicle with the same

passenger capacity as his personal vehicle. (See Tr. 39:5-8).

      Combining these figures, the Court awards Plaintiff a total of $20,681.10

in compensatory damages for lost wages and rental vehicle costs.

B.    Plaintiff Is Entitled to an Award of Emotional Damages

      Separately, Plaintiff seeks $50,000 in damages for emotional distress

resulting from Defendant’s unconstitutional conduct. (See Pl. FFCL 22).

Plaintiff argues that he is entitled to this award because he “suffered from

emotional distress, fear, sleeplessness, anxiety, humiliation, mental anguish,

and suffering,” and was “forced to move from a safe and comfortable

neighborhood in Long Island to Ozone Park, a neighborhood that was not as

safe for him and his three sons.” (Id. at 19-20). In contrast, Defendant asserts

that “Plaintiff is not entitled to recover any emotional distress damages based

on his subjective and uncorroborated testimony,” and because his distress is


                                         15
       Case 1:18-cv-05920-KPF Document 96 Filed 01/27/21 Page 16 of 21




not reasonably attributable to Defendant. (Def. FFCL 11-14). The Court agrees

with Plaintiff that he is entitled to damages for emotional distress, but only in

an amount at the low end of the range for “garden variety” emotional distress.

      “It is well-established that courts may award damages for emotional

suffering in Section 1983 cases.” Patrolmen’s Benevolent Ass’n of City of N.Y. v.

City of New York, 310 F.3d 43, 55 (2d Cir. 2002) (citing Miner v. City of Glens

Falls, 999 F.2d 655, 662 (2d Cir. 1993)). However, an award of emotional

distress damages is not automatic; a plaintiff must establish by competent

evidence that he suffered an actual injury caused by the deprivation of his

rights. See, e.g., Carey v. Piphus, 435 U.S. at 263-64 (“Petitioners’ argument is

the more limited one that such injury cannot be presumed to occur, and that

plaintiffs at least should be put to their proof on the issue, as plaintiffs are in

most tort actions. We agree with petitioners in this respect.”). “A plaintiff’s

subjective testimony, standing alone, is generally insufficient to sustain an

award of emotional distress damages.” Patrolmen’s Benevolent Ass’n, 310 F.3d

at 55; see also Annis v. County of Westchester, 136 F.3d 239, 249 (2d Cir.

1998) (“Finally, we find that the only evidence of [plaintiff’s] emotional

distress — her own testimony — is insufficient to warrant an award of

compensatory damages for that injury.”); Kim v. Dial Serv. Int’l, Inc., No. 96 Civ.

3327 (DLC), 1997 WL 458783, at *13-14 (S.D.N.Y. Aug. 11, 1997) (reducing

$300,000 emotional distress award to $25,000 “given the sparse evidence

introduced at trial regarding the plaintiff’s mental anguish”). However, expert

testimony is not required; rather, a plaintiff’s testimony as to the emotional

                                         16
       Case 1:18-cv-05920-KPF Document 96 Filed 01/27/21 Page 17 of 21




harm he suffered, plus corroboration by testimony of witnesses and/or the

objective circumstances of the violation, generally suffices. See Zakre v.

Norddeutsche Landesbank Girozentrale, 541 F. Supp. 2d 555, 568 (S.D.N.Y.

2008) (citing N.Y.C. Transit Auth. v. State Div. of Human Rights, 78 N.Y.2d 207,

216 (1991)).

       In determining whether and to what extent Plaintiff is entitled to

emotional distress damages, the Court considers, among other factors,

amounts awarded in similar cases. Plaintiff contends that the “suffering [he]

experienced fits squarely within the ‘garden variety’ of emotional distress.” (Pl.

FFCL 21). In the Second Circuit, “garden variety” emotional distress claims

“typically lack extraordinary circumstances and are not supported by any

medical corroboration,” MacMillan v. Millennium Broadway Hotel, 873 F. Supp.

2d 546, 560 (S.D.N.Y. 2012), and “generally merit $30,000 to $125,000

awards,” id. at 561; see also Walz v. Town of Smithtown, 46 F.3d 162, 170 (2d

Cir. 1995) (affirming damages ranging from $20,400 to $40,800); Olsen v.

County of Nassau, 615 F. Supp. 2d 35, 46 (E.D.N.Y. 2009) (“Garden variety

emotional distress claims generally merit $30,000 to $125,000 awards.”

(internal quotation marks omitted)).

      Plaintiff relies on his own subjective testimony to establish his emotional

distress (see Tr. 40:16-22; 43:17-20), corroborated in broad terms by his sister,

who inferred his emotional state from observed changes in his demeanor (see

id. at 86:23-87:3, 89:20-90:4, 93:6-14). The Court also considers the objective

circumstances that Plaintiff faced after his FHV license was improperly

                                        17
         Case 1:18-cv-05920-KPF Document 96 Filed 01/27/21 Page 18 of 21




withheld, including eventually being evicted from his home in East Meadow

and moving to Ozone Park, a neighborhood he found objectionable. The

evidence before the Court indicates that Plaintiff’s financial difficulties and

uneasy relationship with his family preexisted, and are not wholly attributable

to, the loss of his FHV license for seven months and the resulting loss of

income. (See id. at 76:11-77:19, 85:12-88:4, 90:24-91:7; Pl. Ex. 7).

Nevertheless, the loss of income plainly exacerbated Plaintiff’s economic woes

and anxiety about being able to provide adequately for his family. Therefore,

the Court concludes that Plaintiff is entitled to low-end “garden variety”

emotional distress damages in the amount of $35,000.

C.    Plaintiff Is Entitled to Prejudgment Interest

      Finally, Plaintiff seeks prejudgment interest on his damages award at the

average Treasury bill (“T-bill”) rate over the time for which interest is awarded.

(See Pl. FFCL 21-22). Defendant does not contest the appropriateness either of

an award of prejudgment interest or the rate of interest. (See generally Def.

FFCL).

      Section 1983 contains no provision regarding prejudgment interest, and

thus the Court may award prejudgment interest in accord with its equitable

discretion. See Rao v. N.Y.C. Health and Hosps. Corp., 882 F. Supp. 321, 325

(S.D.N.Y. 1995); see also Gierlinger v. Gleason, 160 F.3d 858, 873 (2d Cir.

1998). The factors to be applied in making a discretionary award of

prejudgment interest include: “(i) the need to fully compensate the wronged

party for actual damages suffered, (ii) considerations of fairness and the


                                        18
       Case 1:18-cv-05920-KPF Document 96 Filed 01/27/21 Page 19 of 21




relative equities of the award, (iii) the remedial purpose of the statute involved,

and/or (iv) such other general principles as are deemed relevant by the court.”

Wickham Contracting Co., Inc. v. Local Union No. 3, Int’l Bhd. of Elec. Workers,

955 F.2d 831, 834 (2d Cir.) (citations omitted), cert. denied, 506 U.S. 946

(1992).

      In light of these factors, the Court concludes that prejudgment interest

on Plaintiff’s economic compensatory damages, i.e., his lost wages and vehicle

rental payments, is warranted. “The purpose of the remedial scheme provided

by 42 U.S.C. § 1983 is to fully compensate individuals for harm suffered as a

result of a constitutional violation,” and “[p]rejudgment interest is usually a

necessary component of any award intended to make a plaintiff whole[.]” Rao,

882 F. Supp. at 326. Prejudgment interest is appropriate for this portion of

Plaintiff’s damages because Plaintiff was deprived of FHV profits, and for self-

employed persons, lost profits are akin to lost wages. See Tretola v. County of

Nassau, No. 08 Civ. 3225 (DRH) (WDW), 2014 WL 2866095, at *2 (E.D.N.Y.

June 24, 2014); Turley v. N.Y. Police Dep’t, 988 F. Supp. 675, 682 (S.D.N.Y

1997), rev’d on other grounds, 167 F.3d 757 (2d Cir. 1999); see also Gierlinger,

160 F.3d at 873 (“To the extent, however, that the damages awarded to the

plaintiff represent compensation for lost wages, it is ordinarily an abuse of

discretion not to include pre-judgment interest.” (internal quotation marks

omitted)).

      Under federal law, the applicable interest rate for backpay is the average

rate of return on one-year T-bills for the relevant time period. See Antoine v.

                                        19
       Case 1:18-cv-05920-KPF Document 96 Filed 01/27/21 Page 20 of 21




Brooklyn Maids 26, Inc., No. 19 Civ. 5676 (KAM), 2020 WL 5752186, at *14

(E.D.N.Y. Sept. 26, 2020) (citing Kuper v. Empire Blue Cross & Blue Shield,

No. 99 Civ. 1190 (JSG) (MHD), 2003 WL 23350111, at *3 (S.D.N.Y. Dec. 18,

2003)); see also Rao, 882 F. Supp. at 327-28. The award of prejudgment

interest is calculated from the time the claim arises through the date of entry of

judgment. See Antoine, 2020 WL 5752186, at *14 (citing Joseph v. HDMJ Rest.,

Inc., 970 F. Supp. 2d, 131, 151 (E.D.N.Y. 2013)). Accordingly, the following

methodology applies:

            First, the backpay award should be divided pro rata
            over the appropriate time period. Second, once the
            award is divided, the average annual United States
            treasury bill rate of interest referred to in 28 U.S.C.
            § 1961 will be applied. Third and finally, in order to
            guarantee complete compensation to the plaintiff, the
            interest will be compounded annually.

Joseph, 970 F. Supp. 2d at 151 (citations and alterations omitted).

      Based on the foregoing, Plaintiff is granted pre-judgment interest on his

economic compensatory damages of $20,681.10 at the average annual United

States T-bill rate of interest from August 25, 2016, when his claim against

Defendant accrued, through the date of entry of judgment. This rate average

calculates to 1.39% and shall be compounded annually.

                                 CONCLUSION

      In summary, the Court awards to Plaintiff as follows:

      1.    Economic compensatory damages in the amount of $20,681.10.

      2.    Emotional distress compensatory damages in the amount of

            $35,000.00.


                                       20
         Case 1:18-cv-05920-KPF Document 96 Filed 01/27/21 Page 21 of 21




      3.      Prejudgment interest on his economic compensatory damages of

              $20,681.10 at a rate of 1.39%, compounded annually, for the

              period from August 25, 2016, through the date of judgment.

      The parties are directed meet and confer regarding the matter of

attorneys’ fees and to file with the Court, on or before February 26, 2021, a

joint stipulation as to attorneys’ fees or a letter proposing a schedule for a

motion for attorneys’ fees.

      SO ORDERED.

Dated:        January 27, 2021
              New York, New York             __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge




                                        21
